Title: Baron von Steuben to George Washington, [26 October 1787]
From: Steuben, Baron von
To: Washington, George


[October 26, 1787]
Sir
I have lately made a fresh application to Congress for a final settlement of my affairs on the ground of a contract made with that honorable body previous to my joining the American army. The particulars and the evidence of that contract are stated in a printed pamphlet a copy of which Mr. Hamilton informs me he has transmitted to your Excellency. I have been just informed that Congress intend making some inquiry of Your Excellency respecting a matter which they suppose will throw light upon the subject. I am glad of this reference, because though I doubt that it will be in your power to elucidate the question of the contract, I have entire confidence in your justice and favourable sentiments towards me as to any collateral point which may arise in the inquiry.
The truth is my situation is peculiarly grievous. The manner in which the compensations, I have received from the public have been dealt out to me, has been such as to prevent their having been of any use to me beyond a momentary supply. I trust I shall not be necessitated to abandon a country to which I am attached by the strongest ties to return to Europe destitute of resources with no consolation for my services but the right of complaining of the unkindness of those to whom they were rendered. Surely it cannot redound to the Credit of America to drive me to so painful an extremity. I am persuaded Your Excellencys feelings will not approve of my experiencing so ill-deserved a lot.
I have the honor to be   With the most perfect respect and esteem Yr. Excellencys   Most Obed & hum servant
